                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AES:JN                                              271 Cadman Plaza East
F. #2019R00102                                      Brooklyn, New York 11201



                                                    April 11, 2020


By Email and ECF

Edward Y. Kim
K R I E G E R K I M & L E W I N LLP
500 Fifth Avenue, 34th Floor
New York, NY 10110
212.390.9555
edward.kim@KKLllp.com

               Re:     United States v. Jose Carlos Grubisich
                       Criminal Docket No. 19-102 (RJD)

Dear Mr. Kim:

               Enclosed please find additional documents in response to your letters dated
January 31, 2020 and March 7, 2020, regarding whether the government intends to rely upon 18
U.S.C. § 3292 to assert that the relevant statute of limitations periods for any of the offenses
charged in the indictment in this matter were suspended for any period of time.
               Enclosed please find applications, declarations, applicable orders and relevant
attachments, including Mutual Legal Assistance Requests, bates-numbered DOJ-JCG3015-3290,
obtained in the Eastern District of New York.



                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Alixandra E. Smith
                                                  Alixandra E. Smith
                                                  Julia Nestor
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

                                                  ROBERT ZINK
                                                  Chief, Fraud Section
                                                  Criminal Division
                                                  U.S. Dept. of Justice

                                           By:               /s/
                                                  Lorinda Laryea, Assistant Chief
                                                  Leila Babaeva, Trial Attorney
                                                  Criminal Division, Fraud Section
                                                  U.S. Department of Justice
                                                  (202) 353-3439



Enclosures

cc:    Clerk of the Court (RJD) (by ECF) (without enclosures)




                                              2
